Opening of the sitting
(DE) Mr President, you are an excellent President of this House, but I would like to protest about the people who plan our work here. We have known since last week that there was very little on the agenda today. Why then can the people planning the work not be so flexible as to give us better speaking times? I would gladly listen to Mr Brok, Mr van Nistelrooij, Mr Surján and others for five or ten minutes to allow them to make a substantial contribution. That would make sense. Thus, I would make an earnest plea. Many of my fellow Members would have gladly spoken today if a more sensible and flexible approach had been taken.
I take that comment very seriously. I have Mr Rouček with me, who will now chair the discussion, and will certainly be able to add time to your speech as necessary. Maybe not five minutes if the time allocated is two minutes, but let us say that we can exceed the time of the speech by 50%. This is a lot. If someone has been allocated two minutes, they will now have three minutes. This is a big change.
(DE) Mr President, we know that you are a good President. Nevertheless, I would ask you to stick to the set timetable. I have a group of visitors, but I would like to speak during catch-the-eye. If you now allow Mr Posselt, Mr Brok and Mr van Nistelrooij to speak for five minutes then I will not be able to do that. Perhaps they could speak after the catch-the-eye procedure, as all MEPs have a particular timetable and we have to plan our day.
That is correct, you are right, but in individual cases and at special request, we will extend the time somewhat. I would like to ask Commissioner Štefan Füle to begin our discussion. Mr Füle, please take the floor on behalf of the Commission.